DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10518243. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims limitations are included in claims 1-19 of US Patent No. 10518243.

For claims 1-2, US Patent No. 10518243 discloses:
an electronic vaping device comprising: a cartridge including, at least one portion formed of a material including at least one polymer and at least one oxygen sequestering material, the at least one oxygen sequestering material configured to absorb atmospheric oxygen, the at least one portion including at least a portion of a housing, at least a portion of a reservoir, at least a portion of a mouth-end insert, at least a portion of a connector, at least a portion of an end cap, or any combination 
For claim 3, US Patent No. 10518243 discloses: the at least one polymer includes low density polyethylene, high density polyethylene, low density polypropylene, high density polypropylene, poly(dimethylsiloxane), or any combination thereof (see claim 2).
For claim 4, US Patent No. 10518243 discloses:  the oxygen sequestering material is an ultraviolet (UV) activated oxygen sequestering material (3)
For claim 5, US Patent No. 10518243 discloses:  an the oxygen sequestering material includes 1, 2-polybutadiene, an anthroquinone system, and a three phase blend including a reactive double bond, a photoinitiator, a transition metal catalyst, or any combination thereof (see claim 4).
For claim 6, US Patent No. 10518243 discloses:  the oxygen sequestering material includes poly(ethylene/methyl acrylate/cyclohexene-methyl acrylate) (EMCM): see claim 5.
For claim 7, US Patent No. 10518243 discloses:  the material includes about 5% to about 99% of the polymer and about 1% to about 95% of the oxygen sequestering material (see claim 6).
For claim 8, US Patent No. 10518243 discloses: the at least one portion is configured to absorb about 0.5 mL to about 5.0 mL of pure oxygen (see claim 7).
For claim 9, US Patent No. 10518243 discloses: the electronic vaping device has a shelf-life of at least 1 year. 30 (see claim 8)

 10518243 discloses: a cartridge of an electronic vaping device comprising: at least one portion of the cartridge formed of a material including at least one polymer and at least one oxygen sequestering material, the at least one oxygen sequestering material configured to absorb atmospheric oxygen, the at least one portion including at least a portion of a housing, at least a portion of a reservoir, at least a portion of a mouth-end insert, at least a portion of a connector, at least a portion of an end cap, or any combination thereof (see claim 9).
For claim 11, US Patent No. 10518243 discloses: the at least one polymer includes low density polyethylene, high density polyethylene, low density polypropylene, high density polypropylene, poly(dimethylsiloxane), or any combination thereof (see claim 10). 
For claim 12, US Patent No. 10518243 discloses: the oxygen sequestering material is an ultraviolet (UV) activated oxygen sequestering material (see claim 11).
For claim 13, US Patent No. 10518243 discloses: the oxygen sequestering material includes 1,2 polybutadiene, an anthroquinone system, and a three phase blend including a reactive double bond, a photoinitiator, a transition metal catalyst, or any combination thereof (see claim 12).
For claim 14, US Patent No. 10518243 discloses: the oxygen sequestering material includes poly(ethylene/methyl acrylate/cyclohexene-methyl acrylate) (EMCM): see claim 13. 

 10518243 discloses:  the material includes about 5% to about 99% of the polymer and about 1% to about 95% of the oxygen sequestering material (see claim 14).
For claim 16, US Patent No. 10518243 discloses: the at least one portion is configured to absorb about 0.5 mL to about 5.0 mL of pure oxygen (see claim 15).
For claim 10, US Patent No. 10518243 discloses:  the cartridge has a shelf-life of at least about 1 year (see claim 16). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose et al (US 2008/0241255 A1).
	Regarding claims 1-2, Rose discloses an electronic vaping device comprising: a cartridge (100, 1200, 1250) including, at least one portion formed of a material (see paragraph 0148, 0149) including at least one polymer and at least one oxygen sequestering material , the at least one oxygen sequestering material configured to absorb atmospheric oxygen, the at least one portion including at least a portion of a housing, at least a portion of a reservoir (1210), at least a portion of a mouth-end insert, at least a portion of a connector, at least a portion of an end cap (see paragraph 0242), 
Regarding claims 2-3, Rose discloses the at least one polymer is a natural polymer or a synthetic polymer and the at least one polymer includes low density polyethylene, high density polyethylene, low density polypropylene, high density polypropylene, poly(dimethylsiloxane), or any combination thereof (see paragraphs 0149, 0150).
Regarding claim 4, Rose discloses the oxygen sequestering material is an ultraviolet (UV) activated oxygen sequestering material (see nicotine source:435).
Regarding claim 5, Rose discloses the oxygen sequestering material includes 1, 2-polybutadiene, an anthroquinone system, and a three phase blend including a reactive double bond, a photoinitiator, a transition metal catalyst, or any combination thereof a combination thereof ("nicotine source 435... comprise other compounds such as antioxidants (BHA, BHT, ascorbate)”, paragraph [0148]; see also remarks under Item1.4.1). 
Regarding claim 6, Rose discloses the oxygen sequestering material includes poly(ethylene/methyl acrylate/cyclohexene-methyl acrylate) (EMCM): ("nicotine source
435... comprise other compounds such as antioxidants (BHA, BHT, ascorbate)”, paragraph [0148]; see also remarks under Item 1.4.1).
Regarding claim 10, Rose discloses cartridge of an electronic vaping device (100, 1200, 1250) comprising: at least one portion of the cartridge formed of a material including at least one polymer and at least one oxygen sequestering material (see paragraph 0148, 0149), the at least one oxygen sequestering material configured to 
Regarding claim 11, Rose discloses the at least one polymer includes low density polyethylene, high density polyethylene, low density polypropylene, high density polypropylene, poly(dimethylsiloxane), or any combination thereof (see paragraphs 0049-0050).
Regarding claim 12, Rose discloses the oxygen sequestering material is an ultraviolet (UV) activated oxygen sequestering material (see nicotine source: 435).
Regarding claim 13, Rose discloses the oxygen sequestering material includes 1,2 polybutadiene, an anthroquinone system, and a three phase blend including a reactive double bond, a photoinitiator, a transition metal catalyst, or any combination thereof ("nicotine source 435... comprise other compounds such as antioxidants (BHA, BHT, ascorbate)”, paragraph [0148]; see also remarks under Item1.4.1). 
Regarding claim 14, Rose discloses the oxygen sequestering material includes poly(ethylene/methyl acrylate/cyclohexene-methyl acrylate) (EMCM). 31: ("nicotine source 435... comprise other compounds such as antioxidants (BHA, BHT, ascorbate)”, paragraph [0148]; see also remarks under Item 1.4.1).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 2008/0241255 A1).
Rose discloses the aforementioned limitations, but fails to disclose the value or the volume of polymer or oxygen or the lifetime of the electronic vaping device. It would have been obvious matter of design choice to use the value or the volume of polymer or oxygen, such a modification would have involved a mere change in the size or the volume of the component or the lifetime of the electronic vaping device .  A change in size or the volume is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art choice to use the value or the volume of polymer or oxygen or the lifetime of the electronic vaping device in ordered to meet the system requirement in Rose’s device. 
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                    09/10/2021